ORDER
PER CURIAM:
C.D. (“Mother”) appeals the trial court’s judgment terminating her parental rights. Mother contends that the court erred in that: (1) it did not make a specific finding, pursuant to section 211.447.7, that the termination of her parental rights was in the best interest of her children, and (2) the evidence would not support a finding that termination was in the best interest of the children. We affirm. Rule 84.16(b). A memorandum explaining our decision has been provided to the parties.